RESOLUCIÓN
El Sr. Wilkins Román Samot incoó las quejas AB-2013-118, AB-2013-119, AB-2013-120, AB-2013-332 y AB-2013-*818333 ante este Tribunal contra el Ledo. Martín González Vázquez.

Quejas AB-2013-118 y AB-2013-120

El 20 de febrero de 2013, el Sr. Wilkins Román Samot presentó las Quejas Núm. AB-2013-118 y AB-2013-120 contra el Ledo. Martín González Vázquez. En la primera se-ñaló que en un escrito de 8 de febrero de 2013, el letrado falsamente y para su perjuicio expresó que el quejoso “po-see estudios doctorales en Derecho [...], la realidad es que este señor solo posee un J.D. de dicha universidad que no es un grado a nivel doctoral (PhD)”. Informe de la Procu-radora General, Apéndice, Anejo 1, pág. 1. En la segunda queja señaló que en otro documento suscrito por el licen-ciado González Vázquez el 25 de enero de 2013 indicó que era un hecho falso que el señor Román Samot “posee un grado de J.D.” que no es “un grado de Derecho a nivel de doctorado de esa universidad [...]”. íd., pág. 5.

Queja AB-2013-119

El 20 de febrero de 2013 el señor Román Samot pre-sentó una tercera queja contra el licenciado González Vázquez. En lo pertinente, el quejoso nos señaló:
6. Que el 8 de febrero de 2013 el aquí denunciado González Vázquez con el ánimo de amenazarme tanto a mi persona con [sic] a dos testigos de sus actos anti-éticos y delictivos (AB2012-456) envió una carta al Fiscal de Distrito de Ponce, Francisco Sánchez Rodríguez [...]
12. Que en su carta al Fiscal de Distrito de Ponce, el denun-ciado González Vázquez aduce que el aquí denunciado no tiene legitimación activa para denunciarlo por derecho propio y cono-cimiento personal de los actos anti-éticos y delictivos denuncia-dos contra el denunciado González Vázquez en el caso AB2012-456, interfiriendo o promoviendo así que terceros intervengan con un caso bajo la consideración de esta Noble Curia.
13. Que en su carta al Fiscal de Distrito de Ponce, el denun-ciado González Vázquez me imputa tener un título de abogado *819cuando el que sí tengo es de Doctor en Derecho y ejercer la abogacía por denunciarlo por derecho propio y por demandar a terceros por derecho propio o ser el representante autorizado del Instituto de Antropología del Derecho, Inc., de conformidad a In Re: Andréu Ramírez, 1999 T.S.P.R. 188.

Queja AB-2013-332

Posteriormente, el 12 de agosto de 2013 el señor Román Samot presentó otra queja contra el licenciado González Vázquez. Indicó que en un escrito firmado por el letrado el 5 de agosto de 2013, este hizo unas declaraciones falsas en perjuicio del quejoso. En lo pertinente, expresó:
4. Que el denunciado González Vázquez ha indicado en su es-crito, entre otras falsedades, que los Requerimientos de Admi-siones publicados por el Instituto de Antropología del Derecho, Inc., se han hecho “pasar por documentos oficiales de este Tribunal”.
8. Que el aquí denunciado González Vázquez conoce que el Ins-tituto de Antropología del Derecho, Inc., ha de publicar pero no ha publicado los Requerimientos de Admisiones cursados a éste, por el suscribiente, luego de haberle dado la oportunidad de admitir o negar, teniéndose al momento de su publicación por admitidos dado que nunca negó las admisiones requeridas dentro del término dado.(1) Queja Núm. AB-2013-332, Carta de la Subsecretaría del Tribunal Supremo al Ledo. Martín Gonzá-lez Vázquez (TS-4353) de 29 de agosto de 2013, Anejo, pág. 1.

Queja AB-2013-333

El 12 de agosto de 2013, el señor Román Samot presentó otra queja contra el licenciado González Vázquez. Esta vez argüyó que el letrado lo amenazó en un escrito que este presentara ante el Tribunal con relación a la Queja Núm. AB-2012-456. Esto a pesar de que la Queja Núm. AB-2012-456 la presentó el señor Román Samot contra el licenciado *820González Vázquez y se desestimó el 2 de agosto de 2013. En cada una de las quejas el señor Román Samot solicitó a este Tribunal el desaforo del licenciado González Vázquez y que se “1) ordene su arresto; 2) emita orden de búsqueda y captura; 3) y emita orden cautelar prohibiendo su salida del territorio constitucional del Estado Libre Asociado de Puerto Rico”. Queja Núm. AB-2013-333, Carta de la Sub-secretaría del Tribunal Supremo al Ledo. Martín González Vázquez (TS-4353) de 28 de agosto de 2013, Anejo, pág. 2.
Por su parte, el licenciado González Vázquez nos expresó que todas las quejas son parte del acoso que el quejoso ha desatado en su contra con el propósito de amedrentarlo desde que asumió la representación de dos clientes. Ade-más, reafirmó lo expresado en los escritos en controversia, pero aclaró que no es correcto que haya amenazado al quejoso. Sostuvo su comunicación al Fiscal de Distrito de Ponce como parte de su deber de denunciar y alertar a las autoridades ante la posible comisión de un delito y del ejer-cicio ilegal de la profesión.
En el Informe de la Procuradora General, con relación a la Queja Núm. AB-2013-333, la Procuradora General recomendó su desestimación y archivo por no existir prueba clara, robusta y convincente para comenzar un procedimiento disciplinario. La Procuradora General reconoció que las expresiones del licenciado González Vázquez se dieron en el contexto de una comunicación de la Subsecretaría del Tribunal Supremo dirigida al licenciado González Vázquez, en la que le informaba que las alegaciones de acoso cibernético y judicial estaban fuera del ámbito disciplinario del Tribunal.(2) Además, expresó su preocupación de que el señor Román Samot abusara de los procedimien-*821tos cuando, a su vez, existe un procedimiento ante el Tribunal de Primera Instancia, aparentando así que presiona indebidamente a las partes y a los funcionarios involu-crados. La Procuradora General advirtió que los actos del señor Román Samot afectan el curso ordinario de los proce-dimientos e inciden en el poder investigativo de su oficina.
Examinado el Informe de la Procuradora General y la Réplica a Informe de la Procuradora General, así como las comunicaciones presentadas por ambas partes en cada queja, se ordena la consolidación de las quejas de epígrafe, así como la desestimación y el archivo de todas ellas.
Se impone al señor Román Samot una sanción de mil dólares ($1,000) por cada una de las cinco (5) quejas frívo-las presentadas contra el licenciado González Vázquez, para un total de cinco mil dólares ($5,000) que deberán pagarse en sellos de rentas internas en la Secretaría de este Tribunal dentro del término de quince (15) días, con-tados a partir de la notificación de esta Resolución.(3) La Regla 49 del Reglamento del Tribunal Supremo, 4 LPRA Ap. XX1-B, autoriza a este Tribunal a imponer sanciones económicas y otras medidas que estime pertinentes y nece-sarias cuando determina que un recurso o una moción ante su consideración es frívolo. La presentación de quejas frívo-las utiliza los recursos de este Tribunal y de la Oficina del Procurador General de manera innecesaria. Además, con-sumen el tiempo y la paz del abogado involucrado. Por lo tanto, este Tribunal no tolera este tipo de conducta.
*822Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez emitió un voto particular disidente.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo

 El Sr. Wilkins Román Samot presentó ante este Tribunal la Queja Núm. AB-2012-456 contra el Ledo. Martín González Vázquez. Esta queja fue desestimada y archivada mediante Resolución de 2 de agosto de 2013. En esa Resolución aperci-bimos al quejoso de que no debe emitir requerimientos de admisiones ni de informa-ción dentro de procedimientos disciplinarios, pues no está autorizado para ello.


 Las expresiones del licenciado González Vázquez fueron las siguientes:
“ ‘Habiéndose informado que está fuera del ámbito de este Foro la protección de la honra y reputación del suscribiente ante el acoso ilegal a que nos somete Román Samot, informamos con todo respeto a este Honorable Tribunal que nos vemos forza-dos a defendemos de los mismos y recurrir a la autodefensa’ ”. Queja Núm. AB-2013-333, Informe de la Procuradora General, pág. 6.


 No es la primera ocasión en la que le hemos impuesto una sanción al Sr. Wilkins Román Samot. Mediante Resolución de 16 de septiembre de 2013, este Tribunal unánimemente le impuso una sanción de mil dólares ($1,000) por su continua presentación de quejas totalmente frívolas. En la Queja Núm. AB-2013-121, presentada por el quejoso contra otro letrado, el quejoso había presentado la misma queja que había sido desestimada y archivada previamente.